IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,619; AP-75,620; AP-75,621; AP-75,622; AP-75,623



 


EX PARTE BENNY LAVERN COLLINS, Applicant






ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. W91-44763-L(A), W91-44764-L(A), 

W91-44829-L(A), W97-19561-L(A), & W98-19367-L(A) 

IN THE CRIMINAL DISTRICT COURT #5 

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967) Applicant was convicted of two counts of
sexual assault and three counts of aggravated robbery.  Punishment was assessed at confinement for
twenty years.  Applicant did not appeal these convictions. 
	Applicant contends that his pleas were involuntary because the plea agreement cannot be
followed.  We twice remanded these applications to the trial court for findings of fact and
conclusions of law.  The trial court determined that Applicant pled guilty pursuant to an agreement
that these sentences would run concurrently with all of his other sentences, including a federal
sentence, but that his federal sentence will not begin until the Texas sentences expire.  Applicant is
entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgments in Cause Nos. F91-44763-L, F91-44764-L, F91-44829-L,
F97-19561-L, & F98-19367-L, in the Criminal District Court No. 5 of Dallas County are set aside,
and Applicant is remanded to the custody of the Sheriff of Dallas County to answer the charges
against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.


Delivered: February 28, 2007.
Do Not Publish